As filed with the Securities and Exchange Commission on January 28, 2013 1933 Act Registration No. 333-171933 1940 Act Registration No. 811-22523 United States Securities and Exchange Commission Washington, D.C. 20549 Form N-1A Registration Statement Under the Securities Act of1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. 30 x and/or Registration Statement Under the Investment Company Act of1940 o Amendment No. 31 x Destra Investment Trust II (Exact name of registrant as specified in charter) 901 Warrenville Road, Suite 15 Lisle, Illinois 60532 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (630) 241-4200 Copy to: Nicholas Dalmaso Morrison Warren, Esq. Destra Investment Trust II Chapman and Cutler LLP 901 Warrenville Road, Suite 15 111 West Monroe Street Lisle, Illinois 60532 Chicago, Illinois 60603 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) [X] on February 1, 2013 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Prospectus February 1, 2013 Destra Focused Equity Fund Class Ticker Symbol Class A DFOAX Class C DFOCX Class P* Class I DFOIX *Class P shares are not currently available for investors. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. NOT FDIC OR GOVERNMENT INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents SECTION 1 FUND SUMMARY 1 Destra Focused Equity Fund 1 SECTION 2 ADDITIONAL INFORMATION ABOUT THE FUND 8 Additional Information About the Investment Policies and Strategies 8 Additional Information About the Risks 10 Additional Information About Fees and Expenses 13 Fund Management 14 Adviser Performance 15 SECTION 3 SHAREHOLDER INFORMATION 20 Valuation of Shares 20 Share Classes 21 Distribution, Servicing and Administrative Fees 24 Purchases 26 Exchanges 30 Redemptions 31 SECTION 4 GENERAL INFORMATION 35 Distributions 35 Taxes 35 Payments to Financial Intermediaries 37 Availability of Portfolio Holdings Information 38 Frequent Trading 39 Shareholder Communications 42 Fund Service Providers 42 SECTION 5 FINANCIAL HIGHLIGHTS 43 NOT FDIC OR GOVERNMENT INSURED
